       Case 1:20-cv-00487-BAM Document 10 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    EMMANUEL REEVES,                                  Case No. 1:20-cv-00487-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION TO APPOINT
                                                        COUNSEL
13           v.
                                                        (ECF No. 9)
14    DOUGHERTY, et al.,
15                       Defendants.
16

17          Plaintiff Emmanuel Reeves (“Plaintiff”) is a state prisoner appearing pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.

19          Currently before the Court is Plaintiff’s motion to appoint counsel, filed April 17, 2020.

20   (ECF No. 9.) In his motion, Plaintiff states that he has made diligent efforts to obtain legal

21   counsel but has been unsuccessful due to his inability to pay or lack of communication from

22   prospective attorneys. Plaintiff states that he does not understand the law nor what he would be

23   required to do in a court. He is also receiving mental health treatment and under ADA, and is

24   indigent and cannot pay an attorney to take his case. (Id.)

25          Plaintiff does not have a constitutional right to appointed counsel in this action, Rand v.

26   Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), rev’d in part on other grounds, 154 F.3d 952, 954

27   n.1 (9th Cir. 1998), and the court cannot require an attorney to represent plaintiff pursuant to 28

28   U.S.C. § 1915(e)(1). Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490 U.S. 296, 298
                                                        1
        Case 1:20-cv-00487-BAM Document 10 Filed 04/20/20 Page 2 of 2

 1   (1989). However, in certain exceptional circumstances the court may request the voluntary

 2   assistance of counsel pursuant to section 1915(e)(1). Rand, 113 F.3d at 1525.

 3           Without a reasonable method of securing and compensating counsel, the Court will seek

 4   volunteer counsel only in the most serious and exceptional cases. In determining whether

 5   “exceptional circumstances exist, a district court must evaluate both the likelihood of success on

 6   the merits [and] the ability of the [plaintiff] to articulate his claims pro se in light of the

 7   complexity of the legal issues involved.” Id. (internal quotation marks and citations omitted).

 8           The Court has considered Plaintiff’s request, but does not find the required exceptional

 9   circumstances. Even if it is assumed that Plaintiff is not well versed in the law and that he has

10   made serious allegations which, if proved, would entitle him to relief, his case is not exceptional.

11   This Court is faced with similar cases filed by prisoners who are proceeding pro se, in forma

12   pauperis, and receiving mental health treatment almost daily. These prisoners also must conduct

13   legal research and learn to follow Court orders without the assistance of counsel.

14           Furthermore, at this stage in the proceedings, the Court cannot make a determination that

15   Plaintiff is likely to succeed on the merits. The Court has not yet screened the complaint to

16   determine if Plaintiff has stated any cognizable claims upon which this action may proceed.

17   Finally, based on a review of the brief record in this case, the Court finds that Plaintiff can

18   adequately articulate his claims.

19           Accordingly, Plaintiff’s motion to appoint counsel, (ECF No. 9), is HEREBY DENIED,

20   without prejudice.
21
     IT IS SO ORDERED.
22

23       Dated:     April 20, 2020                                /s/ Barbara    A. McAuliffe          _
                                                           UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                          2
